Citation Nr: 0736723	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-22 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUE

Entitlement to service connection for a low back disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active service in the U.S. Navy from April 
1947 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) at Oakland, California.  The RO determined that 
the veteran had not submitted new and material evidence to 
reopen a claim of entitlement to service connection for a low 
back disorder.  He appealed this determination.  

In February 2007, the Board granted a motion to advance this 
case on the docket due to the veteran's advanced age.  38 
U.S.C.A. § 7107(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).  

In a decision of February 2007, the Board determined that new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection and remanded the case to 
the RO for development of the evidence and readjudication on 
the merits.  The case has now returned for further appellate 
consideration.  


FINDING OF FACT

A back disability was not manifest in service and is not 
related to an in-service event.  Arthritis was not shown 
within the initial post-service year and is not attributable 
to service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  In a new and material evidence 
claim, the notice must include the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2003 from the RO to the veteran that 
was issued prior to the initial RO decision in August 2003.  
Another letter was issued in December 2004.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
April 2004 SOC and June 2007 SSOC were issued, which provided 
the veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a low back 
disorder, given a Board remand, given that he has been 
provided all the criteria necessary for establishing service 
connection, and considering that the veteran is represented 
by a highly qualified veterans service organization, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  


II.  Factual background.

The service medical records show that the veteran was seen in 
April 1973 with complaints of back pain; he reported injuring 
his back while changing a tire.  The veteran was given a 
provisional diagnosis of right lumbar paraspinous muscular 
strain with spasm; he was treated with moist heat.  The 
retirement examination in October 1973 was negative for any 
complaints or findings of a back disorder; clinical 
evaluation of the spine was normal.  

On the occasion of a VA examination in January 1976, the 
veteran complained of occasional back pain.  X-ray study of 
the lumbar spine showed findings of scoliosis.  The diagnosis 
was residuals of back injury, April 1973.  VA treatment 
records, dated in 1979 were negative for any complaints of or 
treatment for a low back disorder.  

Of record are treatment records from Kaiser Permanente dated 
from February 1978 to March 2003.  A physical therapy record, 
dated in March 1989, reflects an impression of acute lower 
back strain.  In February 1996, the veteran as diagnosed with 
low back pain.  In April 2002, the veteran reported history 
of low back pain for the past two months, without injury; an 
X-ray study of the lumbar spine revealed degenerative changes 
of the lumbar spine and degenerative disc disease of mostly 
narrowed lumbar disc interspaces.  An MRI of the lumbar 
spine, performed in June 2002, revealed degenerative changes 
of the lumbar spine without spinal stenosis.  

Of record is a statement from Dr. C. K. Yang, dated in 
September 2003, indicating that the veteran has been under 
his care and the care of other physicians at the Kaiser 
Permanente Medical Center for many years.  Dr. Yang noted 
that, when the veteran was seen in May 2003, he complained of 
lower backache.  Examination revealed no inflammation, 
swelling, or tenderness; there was no limitation on range of 
motion.  Deep tendon reflexes were within normal limits, and 
he was able to walk on his toes and heels and squat without 
difficulty.  An MRI of the lumbar spine, performed in June 
2003, revealed degenerative changes of the lumbar spine 
without spinal stenosis.  Dr. Yang stated that it is possible 
that the changes noted on the MRI are a result of his past 
military service as a communications machine technician 
teletypewriter mechanic, which required lifting and carrying 
heavy equipment machines to remote locations and weather 
observer stations.  

Of record are VA progress notes dated from May 2004 to 
January 2007.  These records do not reflect any complaints of 
or treatment for a back disorder.  

On the occasion of a VA examination in April 2007, it was 
noted that the veteran was evaluated for acute right lumbar 
paraspinous muscular pain in April 1973; he was referred to 
physical therapy.  His retirement examination was negative 
for any complaints or clinical findings of a back disorder.  
The veteran indicated that he started having low back pain 
during military service; he noted that his job required a lot 
of heavy lifting but he went to he medical clinic a couple of 
time and was given "all purpose pills, APC."  The veteran 
could not recall whether he mentioned his injury during his 
retirement examination because he wanted to get out of the 
military at that time.  The veteran indicated that he 
continued to experience low back pain after service and he 
began to receive clinical attention from Kaiser Permanente in 
1976; he stated that his back pain became more pronounced in 
the 1980's and he mentioned it to his primary care provider.  
The veteran denied any history of slip and fall accident or 
motor vehicle accident since his retirement from military 
service.  

Following a physical examination and X-ray study of the 
lumbar spine, the veteran was diagnosed with degenerative 
disc disease, lumbosacral spine, advanced with no current 
radiculopathy.  The examiner stated that he could not find 
any evidence of chronicity of treatment in service or any 
continuity of treatment post service until the 1980's.  The 
examiner opined that it is less likely as not that the 
veteran's low back disability is related to his military 
service.  


III.  Legal Analysis.

The veteran has appealed the denial of service connection for 
low back disorder.  He does not assert that claimed 
disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence to determine its probative 
value, accounting for evidence that it finds to be persuasive 
or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

After careful review of the evidentiary record, the Board 
finds that service connection is not warranted for a low back 
disability.  Significantly, while the service medical records 
reflect complaints of backache in April 1973, these reflect 
an acute and transitory condition as the remainder of the 
service medical records are completely silent with respect to 
any complaints or diagnosis of a low back disorder.  The 
first objective clinical documentation of the onset of a 
chronic low back disorder is dated in February 1996, some 22 
years after service separation.  The Court has determined 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  See generally Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Significantly, the claims folder contains little evidence of 
an association between the currently diagnosed low back 
disorder and the veteran's active military service.  The 
Board acknowledges that, in a statement dated in September 
2003, Dr. Yang stated that "it is possible that the changes 
noted on the MRI are a result of his past military 
service/job, which required lifting and carrying heavy 
equipment..."  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale" to support his or her opinion.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  In the present case, the 
private physician who rendered the September 2003 opinion did 
not indicate that he had had the opportunity to review the 
veteran's claims folders.  Importantly, as the Board has 
discussed in this decision, service medical record reflect 
one complaint of a backache in service in April 1973, which 
occurred when the veteran was changing a tire; at his 
retirement examination, he denied any recurring back 
problems.  

Clearly, therefore, the private physician's September 2003 
opinion associating the veteran's current back problems with 
the veteran's military duties was based upon statements made 
by the veteran himself.  Significantly, there is no showing 
continuity of symptoms from service.  In this case, the 
private examiner merely raises a possibility of a 
relationship between current disability and in-service 
activity.  However, the examiner does not actually opine that 
there is a relationship.  Although evidence that must be 
considered, it is of little probative weight. 

On the contrary, in April 2007, the VA examiner stated that, 
after a review of the veteran's claims folder, he could not 
find any evidence of chronicity of treatment in service or 
any continuity of treatment post service until the 1980's.  
The examiner opined that it is less likely as not that the 
veteran's low back disability is related to his military 
service.  As the April 2007 opinion was based upon a far 
greater review of the relevant evidence in the claims file 
and was supported by a sound rationale, the Board finds that 
it is of greater probative value when compared with Dr. 
Yang's September 2003 opinion.  

Based the evidence and above analysis, it is the Board's 
determination that a grant of service connection is not 
warranted for the veteran's low back disorder.  While the 
veteran is competent to report injury and symptoms, there is 
little probative evidence or opinion finding a current 
disability that is related to his service.  To this extent, 
the preponderance of the evidence is against the claim for 
service connection and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a back disorder is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) Board of 
Veterans' Appeals 810 Vermont Avenue, NW, Washington, DC 
20420 Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.) 


 Department of Veterans Affairs


